UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6460



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JOSEPH GERALD ANTHONY,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-91-211-S, CA-98-867-1)


Submitted:   August 24, 2000                 Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Noell Peter Tin, Charlotte, North Carolina, for Appellant. John
Warren Stone, Jr., Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Gerald Anthony seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Anthony, Nos. CR-91-211-S; CA-

98-867-1 (M.D.N.C. Jan. 28, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2